DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 15 July 2022.  In view of this communication and the amendment concurrently filed: claims 1-13 were previously pending; claims 6-7 and 11-13 were cancelled and claims 14-23 were added by the amendment; and thus, claims 1-5, 8-10, and 14-23 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 15 July 2022, have been fully considered and are persuasive.
The Applicant’s arguments simply state that independent claims 1, 9, and 10 have been amended to include the previously indicated allowable subject matter recited in claims 12-13, now cancelled.  Therefore, claims 1, 9, and 10, and all claims dependent thereon, are now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-5, 8-10, and 14-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 10, and all claims dependent thereon, the prior art does not disclose, inter alia, a brushless motor comprising an outer portion of a frame that includes:
a waist positioned between the first ultimate end of the outer portion and the second ultimate end of the outer portion; and
a guide portion that tapers from the first ultimate end in the direction of airflow to the waist for guiding an airflow towards the impeller.
Regarding claims 7 and 9/10, these claims use different interpretations of the first ultimate end [ue1] and the waist [w] of the outer portion of the frame (refer to annotated figure 10 in the respective rejections above). Since these interpretations are mutually exclusive, the combination of features recited in claims 7 and 9/10 are not anticipated or rendered obvious by the prior art. Claims 12-13 incorporate the limitations of claim 7 which, combined with the limitations of the claims on which they depend (i.e. 9-10), are not disclosed by the prior art using a single interpretation of Zeigler.  Since these limitations have now been incorporated into each of the independent claims, claims 1, 9, and 10 are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834